Citation Nr: 1635063	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-06 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus II.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for osteoarthritis of the back.

6.  Entitlement to service connection for osteoarthritis of the left hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In August 2014, the Veteran withdrew his request for a Board hearing.

The issues of entitlement to service connection for osteoarthritis of the back and left hip are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1968 to February 1971.

2.  On July 1, 2015, prior to the promulgation of a decision in the appeal, the Regional Office received notification from the appellant that a withdrawal of the appeal of the issues of diabetes mellitus, hypertension and fibromyalgia was requested.

3.  On November 5, 2013, prior to the promulgation of a decision in the appeal, the Decision Review Officer received notification from the appellant that a withdrawal of the appeal of the issue of depression was requested.


CONCLUSIONS OF LAW

The criteria for withdrawal of an appeal for the issues of entitlement to service connection for diabetes mellitus, hypertension, fibromyalgia and depression by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn the appeal as to the issues of entitlement to service connection for diabetes mellitus, hypertension, fibromylgia and depression and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for diabetes mellitus is dismissed.

The appeal as to the issue of entitlement to service connection for hypertension is dismissed.

The appeal as to the issue of entitlement to service connection for fibromyalgia is dismissed.

The appeal as to the issue of entitlement to service connection for depression is dismissed.


REMAND

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The claims file shows evidence of a current back and hip disability.  Specifically, a March 2009 private treatment record notes a diagnosis of degenerative joint disease of the left hip, and a January 2009 treatment record notes end-stage left hip osteoarthritis.  The Veteran also underwent a left total hip arthroplasty in March 2009.  In addition, a December 2012 treatment record notes a diagnosis of degenerative disk disease of the back.  In his July 2011 claim, the Veteran reported that while he was in Vietnam, he fell through a hole in the barge which resulted in his current back and hip condition.  In an October 2005 treatment record, the Veteran specifically noted that he fell 4 feet onto a metal surface.  The Veteran has not been afforded a VA examination for these issues.  Therefore, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion.  See 38 C.F.R. § 3.159(c).

The record also includes a January 2009 statement of Dr. Wing, that noted that the Veteran had been seen for various medical problems including fibromyalgia and arthritis.  Dr. Wing noted that the Veteran was involved in Vietnam war where he was exposed to Agent Orange.  Dr Wing stated that this could very well be contributing to his symptoms.  While the Veteran has not specifically asserted that the back or hip condition are related to herbicide exposure, in light of the medical statement of Dr. Wing, the VA examination should address whether the back or hip conditions are related to herbicide exposure.  

The most recent VA treatment record associated with the claims file is dated in November 2014.  Records since that time should be obtained and associated with the claims file.

The Veteran may be receiving disability benefits from the Social Security Administration (SSA).  He appears to suggest in his March 2012 Form 9, that he received disability for fibromyalgia and osteoarthritis.  He reported that he is 100% disabled because of fibromyalgia and osteoarthritis, nerves and depression.  The Veteran should be asked if he is receiving SSA benefits and, if so, these records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since November 2014 and associate with the claims file.

2.  Ask the Veteran if he receiving disability benefits from SSA.  If so, these records should be obtained.

3.  Schedule a VA examination to determine the nature and etiology of the Veteran's claimed back and  hip disabilities.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present back and hip disabilities.  With respect to any currently present back and hip disability or disabilities, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service, to include herbicide exposure during service in Vietnam.

The examiner's attention is directed to the Veteran's statements that while he was in Vietnam, he fell through a hole in the barge which resulted in his current back and hip condition.  See July 2011 claim.  In an October 2005 treatment record, the Veteran noted that he fell 4 feet onto a metal surface.  Attention is also directed to the January 2009 statement of Dr. Wing, that noted that the Veteran had been seen for various medical problems including fibromyalgia and arthritis and that Agent Orange exposure could very well be contributing to his symptoms.  

The examiner is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the Veteran's reports must be considered. 

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


